Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In order to make the record clear, the examiner has provided a detailed drawing
below that labels the first upper portion and the first lower portion claimed in the examiner’s amendment below:

    PNG
    media_image1.png
    833
    478
    media_image1.png
    Greyscale


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jay Hamilton on 02/25/2022.
The application has been amended as follows: 

1. (Currently Amended) A self-standing merchandise frame configured to rest upon a floor surface, the self-standing merchandise frame comprising:

a) a first vertical tube having a first upper portion, a first upper curved radius, a first middle portion, a first lower curved radius, and a first lower portion;wherein the first upper curved radius is between the first upper portion and the first middle portion, the first upper portion is generally perpendicular relative first middle portion, the first lower curved radius is between  first lower portion and the first middle portion, the first lower portion is generally perpendicular relative first middle portion;

second upper portion, a second middle portion, a second lower curved radius, and a second lower portion;[[,]] the second upper portion of the second vertical tube terminates first upper portion of the first vertical tube so that the first vertical tube is longer than the second vertical tube, the second lower curved radius is between the second middle portion and the second lower portion, the second lower portion is generally perpendicular relative second middle portion;

c) a third vertical tube having a[[n]] third upper portion, a third middle portion, a third lower curved radius, and a third lower portion;[[,]] the third upper portion of the third vertical tube terminates below the first upper portion of the first vertical tube so that the first vertical tube is longer than the third vertical tube, the third lower curved radius is between the third middle portion and the third lower portion, the third lower portion is generally perpendicular relative third middle portion, wherein the second vertical tube and the third vertical tube are , wherein the first vertical tube is between the second vertical tube and the third vertical tube;

d) a base plate, the base plate is attached to and connects first lower portion, the second lower portion, and the third lower portion 

e) an upper support, the upper support is attached to the first vertical tube, the upper supportis proximate to the first upper curved radius of the first vertical tube, the upper support is above and spaced apart from the second vertical tube and the third vertical tube respectively; and a first mounting support hook extends from the upper support; [[and,]]

f) a lower support, the lower support is attached to and connects the first vertical tube, the second vertical tube and the third vertical tube, the lower support is to the first lower curved radius; 

and a second mounting support hook extends from the lower support;
	wherein the first mounting support hook and the second mounting hook are configured to support a grid wall therebetween  

2. (Currently Amended) The self-standing merchandise frame according to claim 1 further comprising the grid wall, wherein the grid wall is attached to the 
first mounting support hook and the second mounting hook  

self-standing merchandise frame according to claim 1 wherein a sign plate is configured to engage [[with]] an end of the first upper portion of the first 

4. (Currently Amended) The self-standing merchandise frame according to claim 1 wherein the first vertical tube further comprises a first angled portion, and the first angled portion is between the first middle portion and first lower curved radius 

Cancel claim 5. 

6. (Currently Amended) The self-standing merchandise frame according to claim 1 wherein the first lower curved radius, the second lower curved radius, and the third lower curved radius are each respectively.

7. (Currently Amended) The self-standing merchandise frame according to claim 1 wherein the first upper curved radius is 

8. (Currently Amended) The self-standing merchandise frame according to claim 1 wherein a sign plate is configured to engage [[with]] the first upper portion of the first 

9. (Currently Amended) The self-standing merchandise frame according to claim [[1]] 2 further comprising at least one of and a merchandise basket attached to the grid wall 

Cancel claim 10.

11. (Currently Amended) The self-standing merchandise frame according to claim [[1]] 2 wherein the grid wall is configured to support at least one of , and a panel thereon 

Cancel claims 12-17.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: There is no reasonable basis for combining the prior art (i.e. Goudreau 5,031,783) without impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claim 1, Goudreau does not disclose a first vertical tube having a first upper curved radius, wherein the first upper curved radius is between the first upper portion and the first middle portion, the first upper portion is generally perpendicular relative to the first middle portion; the second upper portion of the second vertical tube terminates below the first upper portion of the first vertical tube so that the first vertical tube is longer than the second vertical tube; the third upper portion of the third vertical tube terminates below the first upper portion of the first vertical tube so that the first vertical tube is longer than the third vertical tube; a base plate, the base plate is attached to and connects the first lower portion, the second lower portion, and the third lower portion;
the upper support is proximate to the first upper curved radius of the first vertical tube, the upper support is above and spaced apart from the second vertical tube and the third vertical tube respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Examiner, Art Unit 3631